Citation Nr: 1400663	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-02 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to October 1979.  The appellant is the surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in October 2012.  A transcript of the hearing has been associated with the claims file.

The Board also notes that in April 2013, the appellant submitted correspondence indicating she had not received a copy of the decision regarding her claim for burial benefits and that she wished to appeal that decision.  As this matter is not before the Board at this time, the Board refers the appellant's request to the RO for appropriate action.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran did not serve on active duty for over 90 days during a period of war.

2.  The Veteran died in March 2007.

3.  By a September 2007 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death.  The appellant did not appeal that decision or submit new and material evidence within the one year appeal period.

4.  Evidence received since the RO's September 2007 decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

5.  The Veteran's death certificate lists the immediate cause of death as adenocarcinoma of the lung; no underlying cause of death was listed. 

6.  At the time of his death, the Veteran had no service-connected disabilities.   

7.  The conditions ultimately resulting in the Veteran's death were unrelated to his military service, to include as due to asbestos exposure, and not shown to have manifested to a compensable degree within a year of his separation from service.


CONCLUSIONS OF LAW

1.  The criteria for nonservice-connected death pension benefits have not been met. 38 U.S.C.A. §§ 1501, 1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.3 , 3.102, 3.159 (2013).

2.  The September 2007 RO decision denying entitlement to service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

 3.  New and material evidence has been received since the September 2007 rating decision to reopen the appellant's claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

 4.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §1110, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Death pension benefits are generally available for surviving spouses, as a result of the veteran's nonservice-connected death.  See 38 U.S.C.A. § 1541(a) (West 2002). An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets the specific income and net worth requirements.  38 U.S.C.A. § 1541 (West Supp. 2013); 38 C.F.R. § 3.3(b)(4)  (2013).  The term "period of war" is defined by statute.  See 38 U.S.C.A. § 1501(4)  (West 2002); 38 C.F.R. § 3.2 (2013). 

In this case, the Veteran served for more than 90 days, but he did not serve during a period of war.  Specifically, his DD-214 shows active duty from September 1975 to October 1979, which does not include an active period of war (it was after the Vietnam War).  See id.  

The Board apologizes for the confusion regarding the use of the appellant's income in the previous RO decision that denied the claim and notes the appellant's submission of several financial documents.  Unfortunately, even if the appellant were to meet the specific income and net worth requirements under 38 U.S.C.A. § 1541, as noted above, the Veteran's military service does not meet the threshold eligibility requirements under 38 U.S.C.A. § 1541, and non-service connected pension benefits therefore must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board will now address the claim for entitlement to service connection for the cause of the Veteran's death.

In a September 2007 rating decision, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death because the evidence did not show that the Veteran's death was related to active service.  The appellant did not appeal and no additional evidence was submitted within one year of the rating decision; therefore, the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

In a January 2012 rating decision, the RO found that the decision to deny a claim for service connection for the cause of the Veteran's death was not clearly and unmistakably erroneous.  Subsequently, in a February 2012 Statement of the Case (SOC), the RO indicated that such analysis was performed in error.  In the SOC, the RO denied the reopening of service connection for the cause of the Veteran's death, stating no new and material evidence had been submitted, and also continued to deny the merits of the appellant's claim, asserting that there was no evidence showing the Veteran's lung cancer was related to service, to include exposure to asbestos.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(b); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In the present appeal, the appellant has asserted that the Veteran's lung cancer is a result of exposure to asbestos during active service.  She submitted information from the Mesothelioma Resource Center website discussing asbestos-related illnesses experienced by soldiers.  Specifically, the webpage indicated that soldiers could be exposed to asbestos when working with brake linings because asbestos was not banned from such products in the United States until the late 1980's.  The webpage also indicated that it could take many years for asbestos-related illnesses to manifest after exposure.

The appellant contends that the Veteran, whose duties included serving as a driver in Germany, worked on his vehicle and in proximity to other vehicles, which resulted in exposure to asbestos.  The appellant also asserted that the Veteran died too quickly to file his own appeal based on asbestos exposure and explained that she first learned about asbestos exposure from an attorney involved in a class action law suit involving asbestos exposure.  She indicated she did not participate in the lawsuit but performed her own research to provide to VA, to include the aforementioned Mesothelioma Resource Center webpage.  

The additional evidence received by VA since the September 2007 decision has not been previously submitted to VA and contains a new theory of causation, specifically, that the Veteran was exposed to asbestos during service, which resulted in the lung cancer that has been identified as the Veteran's immediate cause of death.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claims for service connection for the cause of the Veteran's death; therefore, the evidence is new and material.  38 C.F.R. § 3.156(a); see also Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  Accordingly, the claim of service connection for the cause of the Veteran's death is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Next, the Board finds that adjudication of the reopened claim for service connection for the cause of the Veteran's death is appropriate at this time.  As described, in the February 2012 SOC, the RO considered the appellant's contention that her husband was exposed to asbestos in service.  Specifically, the RO found that the evidence did not show that the Veteran serviced vehicles or was exposed to asbestos during active service.    

Moreover, in October 2011, the appellant was notified of what the evidence must show to support a claim for Dependency and Indemnity Compensation (DIC) and what constitutes new and material evidence.  In addition, at the hearing before the undersigned, the appellant discussed the merits of the service connection claim, including her contention that the Veteran was exposed to asbestos in military service that resulted in fatal lung cancer.  The appellant has evidenced her actual knowledge of the requirements for establishing service connection for the cause of the Veterans death by associating his lung cancer with his military service. Consequently, the Board's proceeding with the merits of the claim for service connection for the cause of the Veteran's death without a remand to the RO will not prejudice the appellant.   See Bernard, 4 Vet. App. at 384.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as cardiovascular disease, if manifested to the required degree within a prescribed period from the veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. § 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a).
Service connection may also be established if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

With regard to the appellant's contention that the Veteran was exposed to asbestos in Germany, which caused his lung cancer, the Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular are included in a VA Adjudication Procedure Manual, M21-1MR, Part IV. ii.2.C.9 (Dec. 13, 2005).  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV.ii.2.C.9(e). 

When deciding a claim for service connection for a disability resulting from exposure to asbestos, rating specialists must determine whether or not service records demonstrate the veteran was exposed to asbestos during service, ensure that development is accomplished to determine whether or not the veteran was exposed to asbestos either before or after service, and determine whether or not a relationship exists between exposure to asbestos and the claimed disease, keeping in mind latency and exposure factors.  M21-1MR, Part IV.ii.2.C.9(h). 

Turning to the evidence of record, the Veteran died in March 2007.  His death certificate lists the immediate cause of death as adenocarcinoma of the lung.  At the time of his death, the Veteran had no service-connected disabilities.

At the outset, the Board notes that while the appellant, as a lay person, is competent to report what the Veteran told her about his duties in Germany, she is not competent to provide a complex medical opinion, such as what caused the Veteran's death.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the appellant's opinion alone is insufficient to establish that the Veteran was exposed to asbestos and that such exposure caused of his death.

Instead, a review of the Veteran's service treatment records reveals that there were no complaints, treatment, or diagnoses for symptoms or a disorder relating to the Veteran's cause of death, lung cancer.  Upon entry in September 1975, the Veteran's lungs and chest were documented as normal, with a negative chest x-ray.  In June 1976, the Veteran sought treatment for sore throat; he was diagnosed with bronchitis.  In December 1978, the Veteran sought treatment for a runny nose and indicated his chest was tight.  He was diagnosed with a cold.  Subsequent in-service treatment from September 1979 notes the Veteran's lungs were clear.  At the time of separation, an August 1979 report of medical examination also showed the lungs and chest were normal, and a chest x-ray was also within normal limits.  

Service personnel records indicate the Veteran's duty in Germany included serving as a motor carriage driver and cannon crewmen.  His DD-214 lists his primary specialty as field artillery crewman.  There is no indication that the Veteran was required to service the vehicle he drove in Germany.

Well after separation, the Veteran sought treatment at the Houston VA Medical Center for speech difficulty and right sided weakness in May 2006.  A chest CT revealed a left frontal lobe mass, and the Veteran was referred for a pulmonary consultation.  Although the Veteran's history of smoking was noted, there was no documentation or any indication of reported asbestos exposure.  Moreover,  there was no finding of mesothelioma, which provides only more evidence against this claim.

Instead, in June 2006, the Veteran was diagnosed with metastatic small cell lung cancer to the brain, and a resection of the brain was performed.  In July 2006, VA physician "Dr. T.H." submitted a letter stating that the Veteran had metastatic lung cancer with an estimated life expectancy of less than twelve months.  The Veteran completed chemotherapy but unfortunately passed away in March 2007.  Throughout treatment, the Veteran was consistently diagnosed with small cell lung cancer; there was no reference to mesothelioma, providing more evidence against this claim.

After a full review of the record, the Board finds that the criteria for service connection for the cause of the Veteran's death, to include as due to asbestos exposure, have not been met.  

When the appellant initially filed her claim for service connection for the cause of the Veteran's death, she did not reference asbestos exposure.  At the Board hearing, she asserted the exposure after receiving information in the mail about a class action lawsuit in 2009.  However, in her November 2010 statement in response to VA's request for additional information about the Veteran's alleged asbestos exposure, the appellant indicated she was told about her husband's exposure by a lawyer when he was a patient at VA in 2006.  

In this regard, the Veteran himself did not indicate that he was exposed to asbestos.  To the contrary, in his VA 21-526 form submitted in October 2005, he specifically denied exposure to asbestos, providing some evidence against this claim.  

Moreover, while the Veteran filed a VA disability compensation claim for service connection for hearing loss, a shoulder condition, an ankle condition, a back condition, a hip condition, and an eye condition in October 2005, he did not claim service connection for any respiratory condition or symptomatology.  This suggests to the Board that there was no pertinent respiratory symptomatology at that time as it is reasonable to expect that the Veteran presented all issues for which he was experiencing symptoms that he believed were related to service in the October 2005 claim.

Furthermore, the Veteran's personnel records do not show that he performed maintenance on his vehicle.  The Board acknowledges the representative's argument asserted in the October 2012 hearing, that it is "common knowledge" that a driver would perform preventative maintenance on vehicles and that the Veteran would have been exposed to asbestos particles in the air as part of a "motor pool."  However, there is no indication that the Veteran worked in a motor pool of any kind, and even if the Veteran worked on his vehicle, there is no indication that the Veteran's himself was exposed to asbestos while performing repair work.  Again, the Veteran himself denied asbestos exposure, and the general internet research performed by the appellant does not provide specific information discussing the nature and extent of the kind of maintenance performed on the car used by the Veteran during service in Germany, outweighed by the Veteran's own statement.

In short, the appellant's contention is speculative and outweighed by other lay and medical evidence in the claims file, as well as the Veteran's own statement.  She does not report that she has any knowledge that asbestos was actually on the vehicle used by the Veteran in Germany, and the Veteran himself affirmatively denied asbestos exposure.  

Therefore, the evidence does not show that the Veteran had any disability at the time of his death that was related to his active service, to include as due to asbestos exposure.  There is no indication the Veteran had lung cancer, or any respiratory symptoms, within one year of service.  Rather, the Veteran was examined and VA physicians diagnosed him with lung cancer, with no reference to mesothelioma, approximately thirty years after separation from service. 

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Here, the VCAA duty to notify was satisfied by July 2007 and October 2011 letters to the appellant.  See 38 U.S.C.A. § 5103A; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, personnel records, and VA treatment records have been associated with the claims file.  Additionally, the appellant had the opportunity to testify at a hearing before the Board.  

VA has a duty to assist a claimant in obtaining a medical opinion whenever such opinion is "necessary to substantiate the claimant's claim."  38 U.S.C.A. § 5103A(a)(1).  In this regard, a medical opinion has not been obtained.  Nevertheless, none is required, as "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  In this case, there is no evidence or contention that the Veteran's lung cancer manifested until many years after service, there is no evidence or contention that any disorder other than lung cancer caused the Veteran's death.  Moreover, the appellant's only contention is that the Veteran's fatal lung cancer was the result of exposure to asbestos during service.  As there is no competent evidence of exposure to asbestos in service, and no competent evidence that the Veteran's fatal lung cancer was due to asbestos exposure, there is no reasonable possibility that obtaining a medical opinion would aid in substantiating the claim.  Id.  Therefore, VA has no duty to provide such assistance in this case.

Based upon the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
ORDER

Entitlement to nonservice-connected pension is denied.

New and material evidence having been presented, the appellant's claim of entitlement to service connection for the cause of the Veteran's death is reopened.

Entitlement to service connection for the cause of the Veteran's death is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


